REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Seethaler et al., US PG Pub. No. 20120239939, teach a processor [122, fig. 1].
a basic input/output system (BIOS) [168, fig. 1] that is coupled to the processor and configured to execute a pre-boot environment prior to initialization of an operating system of the information handling system [0016-0017, 0026, as shown in figure 1, BIOS 168 is connected to processor 122 which control the system during a pre-boot process before starting the operating system and other applications]. 
an information handling resource [180, fig. 1] coupled to the processor [0025, as shown in figure 1, hard drive 180 is considered to be computer resources connect to processor 122].
Culter e. al., US PG Pub. No. 20040243534 teaches wherein the information handling system [200, fig. 2] is configured to:
during execution of the pre-boot environment, create an Advanced Configuration and Power Interface (ACPI) power object for the information handling resource [0028, 0031, create hardware description of hardware devices in the system before the booting process for the computing resources of the system].
after initialization of the operating system, execute an application that is configured to request access to the ACPI power object [0110, 0138, as pointed during the load of the operating system, the operating system uses the descriptors for the component and make available for specific application].

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2118